Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00443-CV

                          IN THE INTEREST OF J.J.H., a Child

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-01604
                         Honorable Susan D. Reed, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. It is ordered that no costs be assessed against appellant in relation
to this appeal.

       SIGNED December 22, 2021.


                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice